Non-Final Action
Restriction/Election
Multiple embodiments of the claimed design have been identified by the applicant in this application. However, the examiner has held in abeyance any requirement for Restriction under 35 U.S.C. 121 pending the resolution of the Refusal noted below.
Reference Views
Figs. 1.6, and 2.6 are objected to as the specification describes them as “reference views”, a term that is not understood to have any special meaning in US practice. Accordingly, so as not to confuse what the applicant intends to claim as their design, these figures must be canceled by the applicant.
Specification Objection
In light of the required cancelation of Figs. 1.6, and 2.6 as noted above, the applicant must amend the specification to remove the descriptions of Figs. 1.6, and 2.6 from the Description of the Reproduction(s), as well as from the narrative description of the design, immediately following the descriptions.
Claim Refusal -– 35 U.S.C. 112(a) and (b)
The claim is Refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and non-enabling for the following reason:
In the specification the broken lines disclosed in the reproductions are identified as depicting “environmental structures and/or boundaries.” While it is permissible to direct broken lines toward the depiction of both environmental subject matter and claim boundaries (MPEP 1503.02.III), the applicant has not identified which lines are directed to each purpose thereby rendering the claim indefinite, and non-enabling. Without a clear understanding of which broken lines depict the boundaries of the claim, and which broken lines depict environmental subject matter that forms no part of the claimed design, one skilled in the art would necessarily have to resort to conjecture in order to understand what the applicant intends to claim, and to make the design as disclosed.
If new drawings are submitted in an attempt to overcome this Refusal, care must be exercised to avoid the introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The original drawing disclosure represents the claimed design. All features, elements, and lines as presented are the basis from which examination of the claim is conducted. It is critical that the original disclosure filed with the office be of the highest quality, and be the most accurate rendering of the claimed design as possible. The overall design as well as that of individual features must be rendered in such a way that no amount of conjecture is necessary in understanding the claim. New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. It is possible that the removal of lines showing changes in elevation in CAD drawings, which cannot be clearly understood to be such without resorting to conjecture, may also introduce new matter.
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at joseph.kukella@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
In conclusion this application stands Refused under 35 U.S.C. 112(a) and (b).
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
The references are cited as pertinent to the claimed design, but no determination as to patentability has been made pending a response to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.

July 12, 2021

/JOSEPH KUKELLA/Examiner, Art Unit 2913